Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered October 27, 2015 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition seeking to annul the Parole Board’s determination denying him parole release. We conclude that “[t]his appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board denied petitioner’s subsequent request for parole release” (Matter of Patterson v Berbary, 1 AD3d 943, 943 [2003], appeal dismissed and lv denied 2 NY3d 731 [2004]; see Matter of Robles v Evans, 100 AD3d 1455, 1455 [2012]). Contrary to petitioner’s contention, the exception to the mootness doctrine does not apply here (see Matter of Sanchez v Evans, 111 AD3d 1315, 1315 [2013]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Present — Whalen, P.J., Smith, Carni, Lindley and NeMoyer, JJ.